DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 1/15/21.

It is requested that applicant cancel non-elected claims 10-19 in response to this action to facilitate the issue process if the application is ultimately allowed.


The disclosure is objected to because of the following informalities:

Page 6 – line 8, “1312” should be –131--.

Additionally, the web address included in the first paragraph of page 8 is improper and should be deleted.
  
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “the axis of rotation” at the end of the claim lacks clear antecedent support.
Claim 8, “either direction” at the end of the claim lacks clear antecedent basis.
Claim 9, “the threaded rotating components” at the end of the claim lacks clear antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colmer Jr. ‘007.

Claim 1, the handle is pivotally coupled to the adjustment mechanism and arranged to drive the at least one rotating component by pivoting in a plane which is substantially parallel to an axis of rotation of the rotating component – see figure 4 embodiment.
Claim 2, the adjustment mechanism includes an arrangement of bevel gears – see figure 4.
Claim 3, the device is configured as broadly claimed.
Claim 4, see shaft 28 in the figure 4 embodiment.
Claim 5, at least element 29 which serves to cover and protect the bevel gears at least to some degree is deemed to define a housing as broadly claimed.
Claim 7, note ratchet 30 and pawl 32.
Claim 8, the device of figure 4 is configured such that two ratchet and pawl arrangements are provided for operation as broadly claimed and as best understood.
Claim 9, the device of figure 4 is configured as broadly claimed and as best understood.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey ‘883 in view of Foryan ‘410.
Mahaffey teaches a loadbinder (20) including two attachment points (39+) which could be used for attaching the loadbinder to secure a load on a vehicle, an adjustment mechanism (30,32+) is provided between the two attachment points for adjusting the effective length of the loadbinder, an adjustment mechanism threaded rotating component (22+) wherein rotation of the rotating component gives rise to a change in the effective length of the loadbinder, and a handle (e.g. handle of the wrench engaging square wrench receptacle 34 – see column 5, lines 2-5 etc.).
Claim 1, Mahaffey teaches all of the claimed features but fails to specify the construction of the wrench handle such that it is clear that the handle defines an elongate handle pivoting in a plane substantially parallel to an axis of rotation of the rotating component – the engaging wrench is not illustrated and the specification is silent as to wrench handle specifics.

Foryan teaches use of a conventional socket wrench with standard two-way ratcheting used to drive a load tensioner via engagement with a square socket (26, figure 1A).

In order to facilitate ease of torqueing the square receptacle drive of Mahaffey or as a simple substitution of one known wrench for another, it would have been obvious to one of ordinary 

Claim 1, the handle of the Foryan socket wrench as engaged in the drive receptacle of Mahaffey  would be pivotally coupled to the adjustment mechanism and would be clearly arranged to drive the at least one rotating component by pivoting in a plane which is substantially parallel to an axis of rotation of the rotating component as broadly claimed.
Claim 2, the adjustment mechanism of the modified Mahaffey device includes an arrangement of bevel gears (see elements 30, 32 of Mahaffey.
Claims 3 and 4, the modified device is configured as broadly claimed.
Claim 5, see housing 21+ in figure 3A, 4 etc.
Claim 7, the wrench of Foryan clearly relies on a conventional two-way ratchet and pawl arrangement – e.g. see ratchet direction changing gripping ridge shown in figure 1A.  Also note, it would be very clear to one of ordinary skill in the art that the wrench of Foryan is constructed as discussed.  If somehow the socket wrench of Foryan were not deemed to define a switchable ratchet and pawl arrangement, two-way ratchet and pawl socket wrench driving mechanisms are notoriously well known in the art and specification of such a drive would not constitute a patentably distinct departure from the teachings of Foryan as applied to Mahaffey.
Claim 8, the modified device of Mahaffey is configured such that two ratchet and pawl arrangements are provided for operation as broadly claimed and as best understood.
Claim 9, the device of figure 4 is configured as broadly claimed and as best understood.


Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fritel and Manesis are cited as additional examples of loadbinders with threaded sleeves known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612